Citation Nr: 1829043	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  15-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Veteran withdrew his request for a Board hearing in a March 2015 correspondence.

The electronic filing system contains documents pertinent to the appeal that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105 (e)(1), (2) (2012) (applicable in cases where the substantive appeal is filed on or after February 2, 2013).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by a puretone threshold average of 41 decibels (dB) in the right ear, 63 dB in the left ear, and speech discrimination scores using the Maryland CNC word list of 88% for the right ear and 78% for the left ear.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4. 10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim, or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss has been assigned a 10 percent rating, effective July 16, 2013.  For the following reasons, the Board finds that the criteria for a higher evaluation are not satisfied.

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. 
§ 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test and from the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of dB loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone dB loss.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. 
§ 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86 (a) (2017), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 dB or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-dB threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).

Under 38 C.F.R. § 4.86 (b), when the puretone threshold is 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. 
§ 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).

The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not meet or more nearly approximate the criteria for a rating higher than 10 percent.

A September 2013 VA examination report reflects puretone threshold averages in the right ear of 25 dB at 1000 Hertz, 30 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 65 dB at 4000 Hertz.  The puretone threshold average based on these values was 45 dB.  Puretone thresholds in the left ear were 20 dB at 1000 Hertz, 80 dB at 2000 Hertz, 80 dB at 3000 Hertz, and 70 dB at 4000 Hertz.  The puretone threshold average based on these values was 63 dB.  The speech recognition score, using the Maryland CNC word list, was 86% for the right ear and 66% for the left ear.

Applying these values for the right ear to Table VI, i.e., the puretone threshold average of 45 dB and the speech recognition score of 86%, yields designations of II for the right ear.  Applying these values for the left ear to Table VI, i.e., the puretone threshold average of 63 dB and the speech recognition score of 66%, yields designations of VI for the left ear.  Table VIA was not used for the left ear because Table VI resulted in the higher numeral.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The point where designations II and VI intersect in Table VII yields a 10 percent rating.  See id.

A November 2015 VA examination report reflects puretone threshold averages in the right ear of 20 dB at 1000 Hertz, 30 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 60 dB at 4000 Hertz.  The puretone threshold average based on these values was 41 dB.  Puretone thresholds in the left ear were 20 dB at 1000 Hertz, 75 dB at 2000 Hertz, 75 dB at 3000 Hertz, and 80 dB at 4000 Hertz.  The puretone threshold average based on these values was 63 dB.  The speech recognition score, using the Maryland CNC word list, was 88% for the right ear and 78% for the left ear.

Applying these values for the right ear to Table VI, i.e., the puretone threshold average of 41 dB and the speech recognition score of 88%, yields designations of II for the right ear.  Applying these values for the left ear to Table VIA, i.e., the puretone threshold average of 63 dB, yields designations of V for the left ear.  Table VI was not used for the left ear because Table VIA resulted in the higher numeral.  See id.  The point where designations II and V intersect in Table VII yields a 10 percent rating.  See id.

Finally, the Veteran noted on his January 2015 VA Form 9 that he is entitled to 
§ 4.26 ("bilateral factor").  VA applies § 4.26 to a COMBINED RATINGS TABLE for combining disability ratings in the order of the most disabling condition to the less disabling condition.  See 38 C.F.R. § 4.25, Table I.  The table is used to determine whether the Veteran qualifies for a schedular TDIU under § 4.16.  § 4.26 applies when disability affects both arms, both legs, or paired skeletal muscles.  See 38 C.F.R. § 4.26.  Hearing loss and tinnitus are not a paired skeletal muscle.  See MERRIAM-WEBSTER, accessed at https://www.merriam-webster.com/dictionary/skeletal%20muscle#medicalDictionary (defining "striated muscle that is usually attached to the skeleton and is usually under voluntary control; also: a muscle composed of skeletal muscle").  Additionally, there is no indication that the Veteran's hearing loss or tinnitus are of a severity to warrant schedular TDIU consideration.

Accordingly, the preponderance of the evidence is against the assignment of a rating higher than 10 percent for bilateral hearing loss.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating higher than 10 percent for bilateral hearing loss is denied.


____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


